Name: Commission Regulation (EC) No 1370/2000 of 27 June 2000 amending Regulation (EEC) No 1913/92 laying down detailed rules for implementing the specific arrangements for supplying the Azores and Madeira with beef and veal sector products
 Type: Regulation
 Subject Matter: animal product;  regions of EU Member States;  economic policy;  trade
 Date Published: nan

 Avis juridique important|32000R1370Commission Regulation (EC) No 1370/2000 of 27 June 2000 amending Regulation (EEC) No 1913/92 laying down detailed rules for implementing the specific arrangements for supplying the Azores and Madeira with beef and veal sector products Official Journal L 156 , 29/06/2000 P. 0016 - 0018Commission Regulation (EC) No 1370/2000of 27 June 2000amending Regulation (EEC) No 1913/92 laying down detailed rules for implementing the specific arrangements for supplying the Azores and Madeira with beef and veal sector productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 10 thereof,Whereas:(1) Pursuant to Regulation (EEC) No 1600/92, the quantities of the specific supply balances for the beef and veal sector should be established for supplies to the Azores and Madeira of beef and veal and pure-bred breeding animals.(2) The quantities in the forecast supply balance for fresh or chilled meat of bovine animals are laid down in Commission Regulation (EEC) No 1913/92(3), as last amended by Regulation (EC) No 1105/2000(4).(3) The aid for the products in the forecast supply balance coming from the Community market is laid down in Regulation (EEC) No 1913/92.(4) Application of the criteria for fixing the amount of Community aid to the current market situation in the sector in question and, in particular, to the exchange rates and prices for those products in the European part of the Community and on the world market, gives rise to aid for the supply of Madeira and the Azores with beef and veal products at the levels laid down in the Annex hereto.(5) Pursuant to Regulation (EEC) No 1600/92, the supply arrangements are applicable from 1 July. This Regulation should therefore apply immediately.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1913/92 is amended as follows:1. Annex I is replaced by Annex I to this Regulation.2. Annex II is replaced by Annex II to this Regulation.3. Annex III is replaced by Annex III to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 192, 11.7.1992, p. 35.(4) OJ L 125, 26.5.2000, p. 24.ANNEX I"ANNEX IMadeira: forecast supply balance for beef and veal products from 1 July 2000 to 30 June 2001>TABLE>"ANNEX II"ANNEX IIAmounts of aid to be granted to the products referred to in Annex I and coming from the Community market>TABLE>"ANNEX III"ANNEX IIIPART 1Azores: supply of pure-bred breeding bovines originating in the Community from 1 July 2000 to 30 June 2001>TABLE>PART 2Madeira: supply of pure-bred breeding bovines originating in the Community from 1 July 2000 to 30 June 2001>TABLE>"